CORRECTED ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 06-216, concluding that as a matter of final discipline pursuant to Rule 1:20-14, DONALD P. FEDDERLY of FLANDERS, who was admitted to the bar of this State in 1986, should be reprimanded based on respondent’s guilty plea to third degree assault by auto, in violation N.J.S.A. 2C-1c(2), and driving while intoxicated, in violation of N.J.S.A. 39:4-50, conduct in violation of RPC 8.4(b) (criminal act that reflects adversely on the lawyer’s honesty, trustworthiness or fitness as a lawyer), and good cause appearing;
It is ORDERED that DONALD P. FEDDERLY is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.